REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1 and 11 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose detect a state change corresponding to a change of the state related to the 
movement by using the at least one sensor, in response to detecting the state 
change, obtain information related to the state change by receiving a user input 
regarding the state change, and transmit, to the external electronic device, the information related to the movement and the information related to the state change by using the communication module.
It is noted that the closest prior art, CHOI et al. (US 20180292882, Oct. 11,  2018) shows movement is detected, the processor determine access of an object through the proximity sensor every predetermined period, When it is determined that there is no object within a specified distance, the processor proceed to operation to recognize that the electronic device is not worn, and in the case where an object closely approaches the electronic device, the processor proceed to operation to recognize that the electronic device is worn.
It is noted that the closest prior art, Cho et al. (US 20150281430, Oct. 1, 2015) shows the electronic device output specified guide information, If the movement state is changed while the guide information is output, the electronic device output 
However, CHOI et al. and Cho et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Primary Examiner, Art Unit 2464